DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022, has been entered.
 
Status of the Claims
	Claims 1, 5, 7-9, 11, 13-17, 20, and 29-31 are pending.  Claims 29-31 are withdrawn.  Claim 13 is objected to for not being directed to a species of the multiple expanded searches.  The examiner expanded his search beyond the elected species to locate and apply 7 different compounds as prior art below in an effort to expedite prosecution of the instant application.  Those species that do not read on the 7 additional species applied below are objected to.
	Claims 1, 5, 7-9, 11, 14-17, and 20 are examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN: 4282-35-3 (entered STN November 16, 1984) (shown below); CAS RN: 20898-49-1 (entered STN November 16, 1984) (shown below); and CAS RN: 53229-47-3 (entered STN November 16, 1984) (shown below).
STN CAS 4282-35-3 is shown below and is a compound of Formula (I) of claim 1 as amended.



    PNG
    media_image1.png
    478
    890
    media_image1.png
    Greyscale
, wherein: A is thiophene; m is 0; R1 and R2 are the same; R1 and R2 are COOR3; and R3 is alkyl. 
For the sake of expedited prosecution, the following compounds are shown.

    PNG
    media_image2.png
    332
    642
    media_image2.png
    Greyscale

This is the same as above, wherein m is 1 and X is alkyl.

    PNG
    media_image3.png
    490
    942
    media_image3.png
    Greyscale

This is the same as above, wherein R3 is a 2C linear alkyl.
As such, claims 1, 5, 11, 16, and 17 are anticipated by the prior art.

Claims 1, 5, 7, 15, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Cadieux et al., (US2010/0240713).
Cadieux teaches synthesis of the following compound as Example 3.15. See par. 518.  

    PNG
    media_image4.png
    306
    524
    media_image4.png
    Greyscale

	Cadieux also teaches synthesis of the following compound as Example 3.20. See par. 527.

    PNG
    media_image5.png
    322
    554
    media_image5.png
    Greyscale

These compounds are taught for the treatment of iron disorders. See title.  The compounds can be used with carriers, diluents, excipients, and others agents without limitation. See par. 69.  A kit is taught. See par. 402.  Further, the disorder or condition to be treated include a neurodegenerative disease, including ALS, prior diseases, Parkinsons’s disease, inflammation, including arthritis, and infectious disease. See par. 357.  This combination therapy would naturally include an agent to treat a condition that a subject is experiencing.  Combination therapy is explicitly contemplated and any combination to treat a subject with a described disorder would be immediately envisaged to include a drug that treats such disorder.
Claims 1, 5, 7, 15, 16, 17, and 20 are anticipated by the prior art. 

Claims 1, 8, 9, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN: 21784-51-0 (1969).

    PNG
    media_image6.png
    390
    518
    media_image6.png
    Greyscale

	As such, claims 1, 8, 9, and 14-17 are anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cadieux et al., (US2010/0240713).
Cadieux teaches synthesis of the following compound as Example 3.15. See par. 518.  

    PNG
    media_image4.png
    306
    524
    media_image4.png
    Greyscale

	Cadieux also teaches synthesis of the following compound as Example 3.20. See par. 527.

    PNG
    media_image5.png
    322
    554
    media_image5.png
    Greyscale

These compounds are taught for the treatment of iron disorders. See title.  The compounds can be used with carriers, diluents, excipients, and others agents without limitation. See par. 69.  A kit is taught. See par. 402.  Further, the disorder or condition to be treated include a neurodegenerative disease, including ALS, prior diseases, Parkinsons’s disease, inflammation, including arthritis, and infectious disease. See par. 357.  This combination therapy would naturally include an agent to treat a condition that a subject is experiencing.  Combination therapy is explicitly contemplated and any combination to treat a subject with a described disorder would be immediately envisaged to include a drug that treats such disorder.
Claim 20 is alternatively rejected as obvious.  It would be prima facie obvious to a person of ordinary skill in the art to combine the claimed compounds with a drug for treating any other claimed condition in view of the fact that combination therapy is taught.  Such therapy would naturally include API’s that are used for treating an inflammatory or neurodegenerative condition.  Therefore, there is a reasonable expectation of success in view of the teachings of the cited prior art to have a kit that includes a second agent for treating a listed condition.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628